DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on July 11, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tedeschi et al, US 2017/0365531 A1, in view of Tatsumi et al, US 2009/0058424 A1.
Regarding claim 1, Tedeschi et al teaches a processing chamber 114, comprising: an inner volume 450 defined in the processing chamber 114; a first sensor assembly 210 coupled to a surface 412 located in the inner volume 450 of the processing chamber 114 and including a first electrode configuration configured to measure an electrical characteristic associated with a film deposited within the inner volume of the processing chamber; and a second sensor assembly 210 coupled to the surface  412 located in the inner volume of the processing chamber 114 in relative proximity to the first sensor assembly and including a second electrode configuration, configured to measure the same electrical characteristic as the first electrode configuration.  (Figure 4)
Regarding claim 1, Tedeschi et al differs from the present invention in that Tedeschi et al does not teach that the second electrode configuration is different from the first electrode configuration.
Tatsumi et al teaches a plurality of detection sensors 50 including a first electrode configuration 50-1 and a second electrode configuration 50-2, the second electrode configuration 50-2, different from the first electrode configuration 50-1. (Figure 2, claims 4-5)
The motivation for making the second electrode configuration, different from the first electrode configuration in the apparatus of Tedeschi et al is to allow the first and second electrode configurations to measure different amounts of deposited material based on the differences of the electrode configurations as taught by Tatsumi et al. 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the second electrode configuration, different from the first electrode configuration in the apparatus of Tedeschi et al as taught by Tatsumi et al.
Regarding claim 2, Tedeschi et al teaches a controller 218 configured to receive a first input corresponding to a first response function from the first electrode configuration 210 and a second input corresponding to a second response function from the second electrode configuration 210 and to determine at least one of a thickness or a dielectric constant of the film deposited within the inner volume of the processing chamber based on the first response function and the second response function, wherein the controller determines the thickness and the dielectric constant of the film deposited within the inner volume of the processing chamber.  
Regarding claim 3,  Tedeschi et al teaches that the first electrode configuration and the second electrode configuration are configured to measure a capacitance, and wherein the first input and the second input are measurements of capacitance.  
Regarding claim 4, both Tedeschi et al teaches that the first and second electrode configuration comprises: a plurality of electrodes, each electrode of the plurality of electrodes having one of a first width or height and each electrode of the plurality of electrodes spaced- apart from each other by a first distance (Figures 6-10) Tatsumi et al teaches varying one of the second width or height and the second distance of the second electrode configuration are one of greater than or less than the one of the first width or height and the first distance of the first electrode configuration.  
Regarding claim 5, Tedeschi et al teaches the first sensor assembly comprises a first substrate on which the first electrode configuration is disposed, and the second sensor assembly comprises a second substrate on which the second electrode configuration is disposed.  (Figures 6-10)
Regarding claims 6, Tatsumi et al teaches a first geometric configuration and the second electrode configuration comprises a second geometric configuration that is different from the first geometric configuration.  
Regarding claims 7-9, Tedeschi and Tatsumi et al do not teach the claimed dielectric configuration, symmetry, or biasing.  It has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B) or that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape or rearrange the electrodes of Tedeschi and Tatsumi et al.
Regarding claim 10, Tedeschi et al teaches a physical vapor deposition chamber.  
Regarding claim 11, Tedeschi et al the first sensor assembly and the second sensor assembly are disposed on a pedestal 410 of the processing chamber, and a wall 404 of the processing chamber.
Conclusion
The cited art teaches the technological background of the invention. Both Gland et al, 5,296,255, and Rinzan, 2018/0267086 A1, teach the use of a sensor assembly to determine an electrically .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Jeffrie R Lund/Primary Examiner, Art Unit 1716